Citation Nr: 0717030	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
February 1984 and from February 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to service connection 
for a cervical spine condition.

This case was previously before the Board and, in November 
2006, it was remanded for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran sustained a 
head injury during service and thereafter complained of neck 
pain diagnosed as a cervical strain/strained trapezius in 
September 1982; however; service medical records are 
otherwise negative for any pertinent abnormal findings.

2.  A chronic cervical spine disorder was first documented 
many years following service; there is no post-service 
competent evidence of any current residuals of an in-service 
neck or cervical spine injury, and the veteran failed to 
report for a VA examination scheduled in conjunction with 
this claim.


CONCLUSION OF LAW

A chronic cervical spine disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.326(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002 and December 
2002; a rating decision in March 2003; and a statement of the 
case in January 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the supplemental 
statement of the case in February 2005.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained VA has also obtained a 
medical examination and opinion in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Service connection for a cervical spine disorder.

In statements on file the veteran argues that he injured his 
neck in service as a result of falling head first off the 
wing section of an aircraft.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, that disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Here, service medical records show that in March 1981 the 
veteran fell off the wing of an A-6 airplane and was treated 
for a laceration to his chin and chipped teeth. He did not 
lose consciousness and a neurological evaluation was within 
normal limits. He was stable upon release from the emergency 
room and returned to duty.  In September 1982 he sought 
treatment for neck pain of two days duration.  He sought an 
excuse from a physical fitness test scheduled a few days 
later.  He had full range of motion and no real tenderness 
was noted.  The assessment was cervical strain/strained 
trapezius muscles.  At his discharge examination in December 
1983, the veteran was clinically evaluated as normal.  A scar 
was noted under his chin.

In the report of medical history accompanying an enlistment 
examination in January 1985 for the Air Force National Guard, 
the veteran denied having or having had conditions other than 
tonsil removal when a child, usual childhood illnesses, and 
urethritis from which the examiner noted the veteran had 
fully recovered.  On an applicant medical prescreening form, 
in January 1985, he denied having or having had back trouble, 
any painful or "trick" joints, and loss of movement in any 
joint, or impaired use of arms, legs, hands, and feet.  He 
denied having any difficulty standing for a long time and in 
general denied any other medical problems or defects of any 
kind.  The report of medical examination in January 1985 
shows a clinical evaluation of normal for all systems with 
the notation that his tonsils were absent.  No separation 
examination report is of record and the veteran stated that 
he did not have one.

Post service the veteran reported on a VA examination in 
March 2003 that his neck had been intermittently symptomatic 
after the fall in service and on a daily basis in recent 
years; however, he had not sought medical treatment for his 
neck since discharge from service.  He was diagnosed with a 
"report of chronic neck pain" and the examiner noted that 
x-rays were pending.  The examiner provided a negative 
medical opinion and felt that the current problems were 
unrelated to his fall in service.  However, it does not 
appear that the cervical spine x-rays were available at the 
time.  The later report of March 2003 x-rays shows a 
diagnosis of mild to moderate degenerative disk disease of 
C5-C7.  No evidence of fracture or dislocation was noted and 
there were no osteoblastic or lytic lesions.  When the 
veteran was seen in June 2003 for a low back disorder, it was 
noted that his active problems on his health summary included 
cervical brachial syndrome.

In a November 2006 remand, the Board sought to have the 
veteran examined by a VA physician to ascertain the nature 
and etiology of his current cervical spine disabilities 
diagnosed as shown above as degenerative disc disease of C5-
C7 and cervical brachial syndrome.  The examiner was 
requested to render an opinion as to whether the veteran 
suffered from any diagnosed cervical spine disability related 
to the incident in service.  An examination was scheduled in 
January 2007 and the veteran was notified at his address of 
record.  The veteran, however, failed to report for this 
examination.  Notification of this examination was not 
returned as undelivered.  A subsequent attempt by the RO to 
contact him by telephone was unsuccessful.

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  See 38 C.F.R. § 3.326(a).  
VA regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim (as here), the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655.  The veteran 
has not provide good cause for failing to report for the 
requested VA examination and, thus, the Board will make a 
decision with regard to the issue currently before it based 
on the evidence of record.

The evidence here shows that the veteran was evaluated and 
treated for complaints of neck pain in service but upon his 
separation examination, the veteran's neck was normal.  That 
is, there is competent medical evidence that any neck injury 
had resolved by the time the veteran was examined for 
separation from service.  Also, many years passed without any 
medical documentation of any cervical spine disability or 
other possible residuals of a neck injury.  Here, the 
separation examination and the passage of time without 
medical documentation of symptomatology provide a 
preponderance of evidence that any neck injury in service was 
acute and transitory and resolved without residual 
disability.

The veteran's current neck disorders are not shown until a VA 
examination in March 2003, more than a decade following 
service separation.  The initial manifestations of the 
veteran's neck disorders are too remote in time from service 
to support the claim that they are related to service absent 
objective evidence to the contrary.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed Cir 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

In this case absent from the record is competent evidence 
linking any current cervical spine disorder shown by the 
evidence of record and claimed by the veteran to his period 
of service or any event thereof, including his fall from an 
aircraft in March 1981.  No medical professional provides 
findings or opinions to that effect, and the record does not 
reflect that the veteran has the requisite medical background 
or training so as to render competent his opinions as to 
questions of medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to service connection for a cervical spine 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


